GARRARD, Judge,
concurring and dissenting.
I concur with the majority except for its determination that under the Indiana Rules of Criminal Procedure it is not an adequate tender of one of the pattern jury instructions to simply refer to it in the manner set forth in T.R. 51(E). I would find that the tender to the trial court was proper and adequate.
On the other hand, the purposes to be met by setting forth verbatim, in appellate briefs, instructions tendered by the parties are distinct and meaningful. The requirement to do so is, also, specifically imposed by both T.R. 51(E) and A.R. 8.3(A). Thus, any potential error was waived for failure to set forth the requested instruction in the brief.5
*1334I therefore concur, except as to the issue of adequate tender of pattern jury instructions in a criminal ease, and on that issue I join the dissent.

. It should be recalled that pattern instructions are not per se correct statements of the law.